Citation Nr: 1737182	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  13-32 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for allergies.

2.  Entitlement to service connection for the residuals of an ankle injury (also claimed as shins).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel




INTRODUCTION

The Veteran served in the U.S. Army from February 2004 to February 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

This appeal is remanded to the RO for further development.


REMAND

The record reflects that the Veteran was scheduled for VA examinations in connection with his claims, as well as a hearing before the Board.  Although there is evidence of record that notice was provided to the Veteran, there is also evidence that it may have been provided to an incorrect address of record.  The Veteran has identified two addresses during the appeal period.  Both contain the same street, city, state, and zip code.  However, the address number differs by the last two digits.

Most recently in his November 2013 substantive appeal, the Veteran identified a different address than that used to contact him for his scheduled VA examinations and hearing.  As there is an indication in the record that the Veteran was not properly notified of his scheduled VA examinations and hearing, a remand is necessary to properly notify him.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran at the address he provided in his November 2013 substantive appeal.  Attempt to schedule him for VA examinations in connection with his claims on appeal.  Also, ascertain whether he desires a hearing before a member of the Board.  Please document all attempts to schedule such in the record.

2.  If the benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


